Exhibit 5.1 April 24, 2013 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Green Dragon Wood Products, Inc. Registration Statement on Form S-8 Ladies and : We refer to the above-captioned registration statement on Form S-8 (the “Registration Statement”) that Green Dragon Wood Products, Inc., a Florida corporation (the “Company”) has filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), on or about the date hereof, for the purpose of registering the offer and sale of up to an aggregate of 4,000,000 shares of its common stock, par value $0.001 per share (the “Shares”), including shares issuable upon the exercise of stock options granted pursuant to the Company’s 2013 Incentive Stock Plan (the “Plan”). As such counsel and for purposes of our opinion set forth herein, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of such documents, resolutions, certificates and instruments of the Company, certificates of public officials and such other instruments and documents as we have deemed necessary or appropriate as a basis for the opinion set forth herein, including, without limitation: (i)the Registration Statement;(ii) the Plan and related agreements, (iii)the Company’s Articles of Incorporation, as amended; (iv)the Company’s Bylaws, (v) minutes or resolutions of the Company’s Board of Directors pertaining to the adoption of the Plan and issuance of the Shares, the Registration Statement and related matters, and (vi)such other certificates of public officials, certificates of officers of the Company and other documents as we have considered necessary or appropriate as a basis for rendering our opinion. In our examination of the foregoing and in rendering the opinion set forth herein, we have assumed, without independent investigation or verification: (i)the genuineness of all signatures on all agreements, instruments, corporate records, certificates and other documents submitted to us; (ii)the authenticity and completeness of all agreements, instruments, corporate records, certificates and other documents submitted to us as originals; (iii)that all agreements, instruments, corporate records, certificates and other documents submitted to us as certified, electronic, facsimile, conformed, photostatic or other copies conform to authentic originals thereof, and that such originals are authentic and complete; (iv)the legal capacity and authority of all persons or entities executing all agreements, instruments, corporate records, certificates and other documents submitted to us; (v)the due authorization, execution and delivery of all agreements, instruments, certificates and other documents by all parties thereto; (vi)that the statements contained in the certificates and comparable documents of public officials, officers and representatives of the Company and other persons on which we have relied for the purposes of this opinion letter are true and correct; and (vii)that the officers and directors of the Company have properly exercised their fiduciary duties. As to all questions of fact material to the opinion set forth herein and as to the materiality of any fact or other matter referred to herein, we have relied (without independent investigation) upon representations and certificates or comparable documents of officers and representatives of the Company.We have made no independent investigation or other attempt to verify the accuracy of any of such information or to determine the existence or non-existence of any other factual matters. We are admitted to practice law in the State of New York, and we render this opinion only with respect to, and express no opinion herein concerning the application or effect of the laws of any jurisdiction other than, the existing laws of the United States of America, of the State of New York and of the Florida Business Corporation Act(based solely upon our review of a standard compilation thereof) as in effect as of the date hereof. This opinion letter deals only with the specified legal issues expressly addressed herein, and you should not infer any opinion that is not explicitly stated herein from any matter addressed in this opinion letter. Based on our examination mentioned above, we are of the opinion that the Shares that may be issued and delivered by the Company, including Shares issuable upon exercise of any stock options, when such shares are issued, delivered and paid for in accordance with the applicable option agreement to be entered into thereunder and in the manner and for the consideration stated in the Registration Statement, will be validly issued, fully paid and nonassessable. We hereby consent to the inclusion of this opinion as an exhibit to the Registration Statement and to the references to our firm therein under the caption “Legal Matters.”In giving our consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Securities Act or the rulesand regulations thereunder. This opinion letter speaks as of the date hereof and we assume no obligation to advise you or any other person with regard to any change in the circumstances or the law that may bear on the matters set forth herein after the date hereof, even though the change may affect the legal analysis, a legal conclusion or other matters in this opinion letter. Very truly yours, /s/ Sichenzia Ross Friedman Ference LLP Sichenzia Ross Friedman Ference LLP
